******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
   SUZETTE BROWN v. EDWIN NJOKU ET AL.
               (AC 38022)
                   Lavine, Beach and West, Js.
   Argued December 7, 2016—officially released January 17, 2017

  (Appeal from Superior Court, judicial district of
               Hartford, Wiese, J.)
  Edwin Njoku, self-represented,                 the   appellant
(named defendant).
 Mark J. Migliaccio, for the appellee (plaintiff).
                           Opinion

    PER CURIAM. Following a trial to the court, the self-
represented defendant, Edwin Njoku, appeals from the
judgment rendered by the court in favor of the plaintiff,
Suzette Brown. On appeal, the defendant claims that
the court (1) erred by failing ‘‘to enter an appearance’’
for Christus Medical Group, P.C. (business),1 (2) abused
its discretion by denying his request for a continuance,
(3) improperly found that the plaintiff had sustained
her burden of proof, and (4) denied him the right to due
process and a fair trial by failing to let him participate in
‘‘trial management’’ and to oppose a trial to the court.
We affirm the judgment of the trial court.
   The record discloses the following facts. The plaintiff
commenced the present action on July 22, 2013. In her
complaint, she alleged five counts: three against the
defendant, i.e., battery, negligent infliction of emotional
distress, and intentional infliction of emotional distress;
and two against the business, i.e., negligent supervision
and respondeat superior. In its memorandum of deci-
sion, the court found that the plaintiff was a patient
of the defendant, a physician, from whom she sought
medical treatment for injuries she sustained in a motor
vehicle accident that occurred in July, 2010. The plain-
tiff went to the defendant’s office for treatment between
July and October, 2010. During her visits, the defendant
inappropriately touched the plaintiff’s buttocks and
breasts. The defendant’s physical contact with the plain-
tiff was unrelated to appropriate medical care. As a
proximate cause of the defendant’s inappropriate
touching, the plaintiff sustained emotional injuries and
was traumatized by the defendant’s unwanted sexual
advances. The court awarded the plaintiff $35,000 as
fair, just, and reasonable compensation for the defen-
dant’s tortious conduct. The defendant appealed from
the court’s judgment.
   The defendant has raised four claims on appeal. He
first claims that the court erred by failing ‘‘to enter an
appearance’’ on behalf of the business. At trial, the
defendant appeared as a self-represented,2 or pro se,
party and sought to file an appearance on behalf of the
business of which he was the sole owner. The defendant
is not a member of the bar. ‘‘Any person who is not an
attorney is prohibited from practicing law, except that
any person may practice law, or plead in any court of
this state ‘in his own cause.’ General Statutes § 51-88
(d) (2). The authorization to appear pro se is limited
to representing one’s own cause, and does not permit
individuals to appear pro se in a representative capac-
ity.’’ Expressway Associates II v. Friendly Ice Cream
Corp. of Connecticut, 34 Conn. App. 543, 546, 642 A.2d
62, cert. denied, 230 Conn. 915, 645 A.2d 1018 (1994).
The defendant had no authority to represent the busi-
ness. The court, therefore, properly defaulted the busi-
ness for failure to appear.
  We are unable to review the defendant’s remaining
claims that the court abused its discretion by failing
to grant him a continuance, denying him the right to
participate in ‘‘trial management’’ and to oppose a trial
to the court, and finding that the plaintiff had sustained
her burden of proof due to the fact that the record is
inadequate to review the claims and the claims are
inadequately briefed. The defendant’s brief consists pri-
marily of his view of the facts.
   ‘‘It is well settled that [we] are not required to review
claims that are inadequately briefed. . . . We consis-
tently have held that [a]nalysis, rather than mere
abstract assertion, is required in order to avoid aban-
doning an issue by failure to brief the issue properly.
. . . [F]or this court judiciously and efficiently to con-
sider claims of error raised on appeal . . . the parties
must clearly and fully set forth their arguments in their
briefs. We do not reverse the judgment of a trial court
on the basis of challenges to its rulings that have not
been adequately briefed. . . . The parties may not
merely cite a legal principle without analyzing the rela-
tionship between the facts of the case and the law
cited. . . . [A]ssignments of error which are merely
mentioned but not briefed beyond a statement of the
claim will be deemed abandoned and will not be
reviewed by this court.’’ (Internal quotation marks omit-
ted.) Clelford v. Bristol, 150 Conn. App. 229, 233, 90
A.3d 998 (2014); see also Practice Book §§ 61-10 and
67-4.
      The judgment is affirmed.
  1
    The business also was named as a defendant but failed to appear through
counsel in the trial court. The court, therefore, rendered a default judgment
against it. The business is not a party to this appeal. In this opinion, we
refer to Njoku as the defendant.
  2
    We note that the defendant was convicted of charges unrelated to the
facts of the present case. At the time of the trial and the present appeal,
the defendant was incarcerated.